Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       01-SEP-2020
                                                       02:17 PM
                           SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

                       PATRICIA LYNN COOKSON,
                             Respondent.


                         ORIGINAL PROCEEDING
                       (ODC Case No. 16-O-073)

                      ORDER OF REINSTATEMENT
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Intermediate Court of Appeals Associate Judge Chan,
                  assigned by reason of vacancy)

          Upon consideration of the August 27, 2020 affidavit

submitted by Respondent Patricia L. Cookson, the September 1,

2020 statement filed by the Office of Disciplinary Counsel,

informing this court it did not oppose Respondent Cookson’s

reinstatement, and the record in this matter, we conclude that

Respondent Cookson has complied with the terms of this court’s

April 29, 2020 order, suspending her from the practice of law for

90 days, effective May 29, 2020, that she has paid all required

fees, and that her suspension ended on August 27, 2020.

Therefore,
          IT IS HEREBY ORDERED that Respondent Cookson is

reinstated to the practice of law in this jurisdiction, effective

upon entry of this order, subject to her properly registering

with the Hawai#i State Bar Association and paying any required

fees, dues, or other charges.

          DATED: Honolulu, Hawai#i, September 1, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Derrick H.M. Chan




                                2